 

Exhibit 10.2

 



SECOND AMENDMENT TO LICENSE AGREEMENT (Amendment # 2)

 

THIS SECOND AMENDMENT TO LICENSE AGREEMENT (this “Amendment”) is made as of
March 31, 2017 (the “Effective Date”) between Jubilant Biosys Limited, a company
organized under the laws of India, having its principal place of business at
No. 96, Industrial Suburb, 2nd Stage, Yeshwanthpur, Bangalore – 560022, India
(“Licensor”), and Checkpoint Therapeutics, Inc, a Delaware corporation with its
place of business at 2 Gansevoort Street, 9th Floor, New York, New York 10014
(“Checkpoint”).

 

WHEREAS, Licensor and Checkpoint are party to that certain License Agreement,
dated as of May 26, 2016 (the “License Agreement”); and

 

WHEREAS, Checkpoint wishes to perform 28 day GLP dog study outside the purview
of the Licensor. Therefore Licensor and Checkpoint desire to amend the License
Agreement to alter Component B of the Brief proposal mentioned under the
Deliverables and Cost under Schedule 4.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual premises and
covenants herein contained, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows.

 

1.       Amendment:

 

The Component B of the Brief Proposal mentioned under the Deliverables and Cost
under Schedule 4 of the License Agreement is deleted in its entirety and
replaced with the following:

 

Brief Proposal ** Component Activity Cost(USD) B Safety & Toxicology activities
334,000



 

2.       Remainder of License Agreement. Except as expressly set forth in this
Amendment # 2, the provisions of the License Agreement and Amendment # 1 will
remain in full force and effect, in their entirety, in accordance with their
terms.

 

3.       Miscellaneous. This Amendment shall be governed, construed, and
interpreted in accordance with the laws of the State of New York, without giving
effect to conflicts of laws principles of any jurisdiction. The parties agree
that this Amendment may only be modified in a signed writing executed by each of
the parties hereto. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns. This Amendment may be executed in separate counterparts, each of which
is deemed to be an original and all of which taken together constitute one
agreement. Facsimile or PDF reproductions of original signatures will be deemed
binding for the purpose of the execution of this Amendment.

 



- 1 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the Effective Date.

 



Checkpoint Therapeutics, Inc.               By: /s/ James Oliviero   Name: James
Oliviero   Title: CEO               Jubilant Biosys Limited               By:
/s/ Benny Thomas   Name: Benny Thomas   Title: Head - Finance  





 



- 2 -

